DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 21 June 2022 in response to the Final Office action mailed 3 January 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-8 and 11-18 are pending, wherein: claim 1 has been amended, claims 2, 8 and 13 are as originally presented, claims 3-7, 11-12 and 14-18 are as previously presented, and claims 9 and 10 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the as-amended recitation of “wherein the ester (B) contains 11 to 23 carbon atoms” is indefinite as it is not clear, and cannot be readily determined from the specification, if the amendment is referring to the total amount of carbon atoms or to the sum total of R1 and R2. This includes claims 2-8 and 11-18 as they depend from claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and  11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daute et al. (WO 2011/110350 A1; cited by Applicant on IDS of 05/16/2019).
	Regarding claims 1-8, Daute teaches compositions comprising i) at least one polymer, ii) 1 to 30 wt% of a carboxylic acid 2-propylheptyl ester, iii) 20 to 120 wt% of at least one different plasticizer, and iv) 0 to 40 wt% of at least one additive, amounts being based on polymer (abstract; pg 3).
	Daute teaches ii) has the structure of (I) (see pg 5), wherein R is an alkyl of 5 to 21 carbons, preferably 8 to 14 carbons (pg 4-5) (‘R2’ 10 + ‘R1’ 8-14 = 18-24 carbon atoms anticipating instant 11-23 carbon atoms (claim 1); instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4), instant R2 C7-15 (claim 5)).
As noted above, Daute teaches ii) is present from 1 to 30 wt%, preferably 2-15 wt% and iii) is present from 20 to 120 wt%, preferably 35-80 wt% (≈ 0.6 to 20% of plasticizer ii) and 80-95% of plasticizer iii); preferably ≈ 5.4 to 16% of plasticizer ii) and 84 to 95 wt% of plasticizer iii)) which is readable over (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 1.5 to 8 wt% of the total amount of plasticizer.
	Daute teaches iii) is selected from convention plasticizers including polyester plasticizers, propylene glycol dibenzoate (a plasticizer having a viscosity of not less than 100 cP at °C), etc., wherein adipic acid polyesters are a preferred plasticizer. Daute does not specifically teach the viscosity of the preferred adipic acid polyesters, however the instant specification states that adipic acid polyester plasticizers will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 11-13, 15 and 17, Daute teaches the compositions as set forth above and further teaches the i) thermoplastic polymer is selected from polyvinyl chloride, polyacrylates, fluoropolymers, polyvinyl acetals, polyolefins, celluloses, etc. (pg 3-4). Daute teaches PVC is preferred (pg 4; examples). Daute further teaches iv) additives include stabilizers, co-stabilizers, fillers, coloring agents, lubricants, blowing agents, etc. (pg 7-8).
	Regarding claims 14, 16 and 18, Daute teaches the compositions as set forth above and further teaches ii) is present from 1 to 30 wt% and iii) is present from 20 to 120 wt%, based on polymer (1-30 ii) + 20-120 iii) = 21-150 parts plasticizer per 100 parts polymer) which is readable over instant 1 to 120 parts total plasticizer per 100 parts polymer (claims 14 and 16). Daute further teaches iv) additives include stabilizers, co-stabilizers, fillers, coloring agents, lubricants, blowing agents, etc. (pg 7-8).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesch (US 6,559,213).
Regarding claims 1-4 and 6-8, Wesch teaches plastisol compositions comprising a) 5 to 50 wt% of a polymer, b) 5 to 65 wt% of a mixture of a primary and secondary plasticizer in a ratio of secondary to primary of 0.01:1 to 2:1, c) 0 to 50 wt% fillers, d) 0.01 to 5 wt% coupling agent, and e) optional other additives/auxiliaries (abstract; col 4 ln 5-21), including epoxidized plasticizers (col 3 ln 21-26). 
Wesch teaches the secondary plasticizer is a C1-6 alkyl ester of a monocarboxylic acid containing at least 12 carbons (meaning ‘R2’ of 1-6 carbon atoms and ‘R1’ minimum 6+ carbon atoms) (a minimum 12 carbons meets instant 11 to 23 carbon atoms (claim 1)) and derived from saturated/unsaturated fatty acids (abstract; col 2 ln 48-59)(instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)). Notably, Wesch exemplifies rapeseed oil methyl ester (‘R1’ being rapeseed a known mixture of C16 to C22 fatty acids plus ‘R2’ being 1C = a mixture of 17 and 23 carbon atom esters anticipating instant claim 1).
As noted above, Wesch teaches the total amount of plasticizer is 5 to 65 wt%, comprising a preferred ratio of 0.07:1 to 0.6:1 of secondary plasticizer to primary plasticizer (col 3 ln 2-4; col 4 ln 10-13; examples)(a 5-65 wt% amount at a ratio of 0.07:1 to 0.6:1 ≈equates to 0.35 to 24% secondary plasticizer (instant B) and 4.65 to 40.6% primary plasticizer (instant A)) which renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 1.5 to 8 wt% of the total amount of plasticizer.
Wesch teaches the primary plasticizer is selected from standard plasticizers including polymer plasticizers based on diols and dicarboxylic acids, etc. (col 2 ln 60 to col 3 ln 6). Wesch does not specifically teach the viscosity of the primary plasticizer or of the auxiliary epoxidized plasticizers, however the instant specification states that both epoxidized bio-based plasticizers and polyester plasticizers, which are the reaction product of dicarboxylic acids and alcohols, glycols or polyhydrics, will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). As such Wesch teaches selection of a primary plasticizer having the claimed viscosity and/or renders obvious their selection as suitable primary plasticizers.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 11-14 and 16, Wesch teaches and/or renders obvious the compositions as set forth above and further teaches the a) polymer is selected from polyvinyl chloride homo- and co-polymers, methacrylate copolymers and styrene copolymers (col 3 ln 7-20), preferably polyvinyl chloride. Wesch further teaches the total amount of primary and secondary plasticizer is 5 to 65 wt% (see above), and teaches the ratio of secondary to primary plasticizer of 0.02:1 to 2:1 (see above), wherein the secondary plasticizer is present in an amount of from about 14 to about 71 parts per 100 parts resin (col 2 ln 55-59) which renders taught 1 to 120 parts plasticizer per 100 parts polymer (claims 14 and 16). 
	Regarding claims 15 and 17-18, Wesch teaches and/or renders obvious the compositions as set forth above and teaches inclusion fillers (see above) and the optional inclusion of auxiliaries/additives including stabilizers, rheology aids, blowing agents, coupling agents, crosslinking agents, etc. (col 3 ln 19 to col 4 ln 5).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wesch (US 6,559,213).
Wesch teaches and/or renders obvious the composition of claim 1 above. Wesch teaches the secondary plasticizer is a C1-6 alkyl ester and as such does not teach R2 from 7 to 15 carbon atoms.  Although the secondary plasticizer of Wesch has an alkyl ester upper limit of 6 carbons while the instant claim recites a lower limit of 7 carbons, it is the Examiner’s position that the carbon numbers are close enough that one of ordinary skill in the art would have expected similar plasticizing properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).


Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 6-18 as anticipated by Bardin (US PGPub 2016/0222188) is withdrawn. Applicant’s arguments (Remarks, pages 5-8) are moot. 

The 35 U.S.C. 102(a)(1) rejection of claims 1-18 as anticipated by Daute (WO 2011/110350 A1) is maintained. Applicant’s arguments (Remarks, pages 5-8) have been fully considered but were not found persuasive.
Applicant’s arguments are directed substantially to the rejection based upon Bardin. Regarding the instant rejection to Daute: Applicant provides no specific arguments to Daute and merely asserts that Daute fails “similarly”. This is not persuasive. Daute teaches and anticipates the combination of the claimed plasticizers (A) and (B), teaches and anticipates the claimed amount of (B), teaches and anticipates the structure and carbon atom number of (B), and teaches and inherently meets the viscosity of (A). Daute anticipates the composition of instant claim 1. 
Regarding the 1.132 declaration of Churat Tiyapiboonchaiya (submission date 6/21/2022): it is noted that comparative data is not sufficient to overcome anticipatory rejections under 35 U.S.C. 102 (MPEP 706.02(b)). 


The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-4 and 6-18 as anticipated by, or in the alternative unpatentable over, Wesch (US 6,559,213) and the 103 rejection of claim 5 as unpatentable over Wesch are maintained. Applicant’s arguments (Remarks, pages 5-8) have been fully considered but were not found persuasive. Applicant presents no argument specific to the rejection of claim 5. 
Applicant’s arguments are directed substantially to the rejection based upon Bardin. Regarding the instant rejection to Wesch: Applicant provides no specific arguments to Wesch and merely asserts that Wesch fails “similarly”. This is not persuasive. 
With respect to the 102 anticipation by Wesch: Wesch teaches the combination of the claimed plasticizers (A) and (B), teaches and anticipates the claimed amount of (B)(see above), teaches and anticipates the structure and carbon atom number of (B)(see above), and teaches and inherently meets the viscosity of (A). Wesch anticipates the composition of instant claim 1. Regarding the 1.132 declaration of Churat Tiyapiboonchaiya (submission date 6/21/2022): it is noted that comparative data is not sufficient to overcome anticipatory rejections under 35 U.S.C. 102 (MPEP 706.02(b)). 
With respect to the alternative 103-obviousness over Wesch: Wesch teaches and renders obvious the combination of the claimed plasticizers (A) and (B), teaches the claimed amount of (B)(see above), teaches the structure and carbon atom number of (B)(see above), and teaches and intrinsically meets the viscosity of (A). Wesch therefore renders obvious the composition of instant claim 1.
Regarding the 1.132 declaration, Applicant’s conclusion of unexpected results with respect to the amount of (B) is not found persuasive. In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
               In this case, the demonstrated results fail to cover the entire claimed range, do not demonstrate the end points and fail to teach outside the lower end of the claimed range. Furthermore, Applicant’s conclusion of unexpectedness is based upon comparing a composition comprising plasticizers A and B to a composition comprising only plasticizer A. As the cited art of record requires the presence of the secondary and primary plasticizers (wherein the secondary plasticizer of Wesch is the ester B of instant and the primary plasticizer of Wesch is the plasticizer A of instant) such a comparison is not a fair one and provides no demonstration of unexpectedness. 
Applicant further asserts unexpectedness/criticality with respect to the number of carbon atoms in the ester (B). It is noted that the 1.132 declaration provides no evidence of unexpectedness with respect to the number of carbons as all tested monoesters fall within the claimed range. No monoesters are tested having carbon numbers at either of the end points or outside thereof. Applicant’s assertion is based upon the specification stating that lower carbon numbers may be volatile and higher carbon numbers may be solid at room temperature. While this may provide support for the as-amended range, no demonstration of unexpectedness is derivable therefrom. Additionally, Wesch teaches the claimed carbon number range as set forth above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767